    Case 3:20-cv-00005-CRS Document 18 Filed 07/14/20 Page 1 of 8 PageID #: 257




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                      AT LOUISVILLE


PETER W. ANDERSON, JR.,                                                                       PLAINTIFF

vs.                                                            CIVIL ACTION NO. 3:20-CV-5-CRS

CHARTER COMMUNICATIONS AND                                                                DEFENDANTS
CHRISTOPHER CORNETT

                                      MEMORANDUM OPINION

        This matter is before the Court on Defendant’s motion to dismiss and compel arbitration

or, in the alternative, to stay proceedings pending arbitration. DN 5. Plaintiff filed a response. DN

15. Defendant filed a reply wherein it also requested attorney’s fees and costs. DN 17. This matter

is now ripe for adjudication. For the following reasons, Defendant’s motion to dismiss and compel

arbitration will be granted, and Defendant’s request for attorney’s fees and costs will be denied.

                                               I. Background

        Defendant Charter Communications (“Defendant” or “Charter”) is a national

telecommunications company that provides telephone, internet, and cable services. DN 5-1 at 2.

Charter employed Plaintiff Peter Anderson (“Plaintiff” or “Anderson”) from sometime in late 2001

or early 20021 until December 20, 2018. DN 1 at 3. On December 2, 2019, Anderson filed 14-

count complaint against Defendant in Jefferson Circuit Court, Kentucky for events related to his

termination. DN 1-2.

        In October, 2017, Charter implemented an employee Arbitration Agreement through a

program called Solution Channel, which it provided to all active, non-union employees. DN 5-2

at 1. Charter described Solution Channel to its employees as “a program that allows you and the


1
 Charter alleges Anderson began working for the company on March 1, 2002, but Plaintiff alleges he began work in
July, 2001. DN 1-2 at 2. The exact date is irrelevant for the purposes of the instant motion.
 Case 3:20-cv-00005-CRS Document 18 Filed 07/14/20 Page 2 of 8 PageID #: 258




company to efficiently resolve covered employment-related legal disputes through binding

arbitration.” Id. at 6. Charter’s Executive Vice President of Human Resources, Paul Marchand,

sent the Solution Channel Announcement to employees’ company email accounts. Id. at 2. The

Solution Channel Announcement stated:

        By participating in Solution Channel, you and Charter both waive the right to
        initiate or participate in court litigation (including class, collective and
        representative actions) involving a covered claim and/or the right to a jury trial
        involving any such claim. More detailed information about Solution Channel is
        located on Panorama. Unless you opt out of participating in Solution Channel
        within the next 30 days, you will be enrolled. Instructions for opting out of Solution
        Channel are also located on Panorama.

DN 5-2 at 6. The Solution Channel Announcement included a blue hyperlink to the Solution

Channel web page located on Panorama, Charter’s intranet site that is accessible to all employees.

Id. at 6.

        The Solution Channel web page provided information regarding the Solution Channel

arbitration program and contained links to the Arbitration Agreement and Program Guidelines.

DN 5-2 at 8. Charter’s Vice President of HR Technology, John Fries, affies that the Solution

Channel web page also provided instructions for opting out of the Solution Channel arbitration

program as well as a link to a web page where employees could opt out of the program. Id. at 2–

3. Fries states that employees who followed the link were presented with the following notice: “I

ALSO UNDERSTAND THAT IF I DO NOT OPT OUT, I AM SPECIFICALLY CONSENTING

TO PARTICIPATION IN SOLUTION CHANNEL.” Id. at 3; DN 5-2 at 38 (emphasis in original).

Charter enrolled employees who did not opt out of Solution Channel on or before November 5,

2017. Id. Charter states (and Plaintiff does not contend otherwise) that Anderson did not opt out

of the Solution Channel arbitration program. Id. at 4.

                                        II. Legal standard



                                                  2
 Case 3:20-cv-00005-CRS Document 18 Filed 07/14/20 Page 3 of 8 PageID #: 259




        Charter moves the Court to compel arbitration under Section 4 of the Federal Arbitration

Act (“FAA”), which provides that a “party aggrieved by the alleged failure, neglect, or refusal of

another to arbitrate under a written agreement for arbitration may petition any United States district

court…for an order directing that such arbitration proceed in the manner provided for in such

agreement.” 9 U.S.C. § 4. Section 2 of the FAA states that a written arbitration agreement “shall

be valid, irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the

revocation of any contract.” 9 U.S.C. § 2. “[Q]uestions of arbitrability must be addressed with a

healthy regard for the federal policy favoring arbitration...[and] any doubts concerning the scope

of arbitrable issues should be resolved in favor of arbitration.” Moses H. Cone Mem’l Hosp. v.

Mercury Const. Corp., 460 U.S. 1, 23–24 (1983). Although federal law governs the arbitrability

of disputes, state law principles resolve issues related to the formation of contracts. Glazer v.

Lehman Bros., 394 F.3d 444, 451 (6th Cir. 2005).

        “[D]istrict courts in Kentucky evaluate a motion to compel arbitration as one for summary

judgment under Fed. R. Civ. P. 56(c).” Wilson v. CPB Foods, LLC, No. 3:18-CV-014-CHB, 2018

WL 6528463, at *2 (W.D. Ky. Dec. 12, 2018) (citations omitted). In order to defeat a motion to

compel arbitration, the plaintiff bears the burden of “show[ing] a genuine [dispute] of material fact

as to the validity of the agreement to arbitrate.” Great Earth Cos., Inc. v. Simons, 288 F.3d 878,

889 (6th Cir. 2002). This “showing mirrors that required to withstand summary judgment in a civil

suit.” Id.

        Before compelling an unwilling party to arbitrate, courts must ordinarily “engage in a

limited review to determine whether…a valid agreement to arbitrate exists between the parties and

that the specific dispute falls within the substantive scope of that agreement.” Javitch v. First

Union Sec., Inc. 315 F.3d 619, 624 (6th Cir. 2003). However, “[w]here the parties have clearly



                                                  3
 Case 3:20-cv-00005-CRS Document 18 Filed 07/14/20 Page 4 of 8 PageID #: 260




and unmistakably agreed to arbitrate arbitrability, a court's role is narrowed from deciding whether

there is an applicable arbitration agreement to only deciding whether there is a valid delegation

clause.” Stumbo, Inc. v. Data, No. 1:19-CV-00168-GNS, 2020 U.S. Dist. LEXIS 56369, at *11

(W.D. Ky. Mar. 31, 2020) (citing Rent-A-Ctr., 561 U.S. at 68).

                                            III. Discussion

        Defendant urges this court to dismiss Anderson’s suit and compel arbitration because a

valid arbitration agreement exists between the parties and all matters in dispute are within the

scope of that agreement. DN 5-1 at 5–12. Plaintiff responds that the arbitration agreement is invalid

and that, even if the agreement itself were valid, the dispute falls outside the scope of the agreement

by the agreement’s own terms. DN 15. Because the parties clearly and unmistakably agreed to

arbitrate Plaintiff’s claims, the Court finds that Anderson’s objections are for the arbiter, not the

Court, to decide. Accordingly, Plaintiff’s claims will be dismissed.

        Parties to a contract may agree to arbitrate “gateway” questions of arbitrability. Rent-A-

Center, W., Inc. v. Jackson, 561 U.S. 63, 68–69, 130 S. Ct. 2772, 177 L. Ed. 2d 403 (2010) (noting

that this “reflects the principle that arbitration is a matter of contract”). A challenge to the “validity

of the agreement to arbitrate” (or, in other words, a challenge to an arbitration clause within a

underlying employment contract) is generally for a court to resolve, whereas a challenge to “the

contract as a whole” is generally for an arbitrator to decide. Id. at 86. When “the underlying

contract is itself an arbitration agreement,” challenges to the validity of the contract as a whole are

for the arbitrator to decide. Id.

        Here, the underlying contract is itself an arbitration agreement, not simply an arbitration

clause within a broader employment contract.            Therefore, if the parties consented to the

Agreement, any challenge to its validity are for the arbitrator to decide. Plaintiff does not dispute



                                                    4
    Case 3:20-cv-00005-CRS Document 18 Filed 07/14/20 Page 5 of 8 PageID #: 261




that he failed to opt out of the Solution Channel arbitration program, nor that such failure

constituted consent. Accordingly, the Court finds that Anderson is bound by the Arbitration

Agreement’s terms.

         Under the Arbitration Agreement, Plaintiff and Charter: “mutually agree[d] that, as a

condition of…[Plaintiff’s] employment with Charter, any dispute arising out of or relating to

[Plaintiff’s]…employment with Charter or the termination of that relationship,…[would] be

resolved through binding arbitration.” DN 5-2 at 9. The Agreement also states the parties agreed

arbitration hearings would be “conducted pursuant to the Solution Channel Program Guidelines

and the arbitrator shall have the sole authority to determine whether a particular claim or

controversy is arbitrable.” DN 15-1 at 5. By Plaintiff’s own admission, “the Arbitration Agreement

delegates the determination of interpretation, applicability, enforceability, or formation of the

arbitration agreement to the arbitrator.” DN 15 at 2.

         Plaintiff now argues the entire arbitration agreement is invalid on three grounds: (1) “it is

unconscionable because the Arbitration Agreement delegates the determination of interpretation,

applicability, enforceability, or formation of the arbitration agreement to the arbitrator,” (2) there

was no new consideration for the Arbitration Agreement,2 and (3) “it is unconscionable because

the Arbitration Agreement places such limitations upon discovery that Plaintiff’s rights to due

process, equal protection and to a jury trial are violated.” DN 15 at 2. Because Plaintiff consented

to delegate questions of arbitrability to the arbiter and Plaintiff now challenges the validity of the

entire agreement, Plaintiff’s objections are for the arbiter, not this Court, to decide. Rent-A-Center,



2
 To the extent that Plaintiff alleges a lack of consideration means the parties never executed a valid contract, his
arguments are without merit. The parties’ mutual agreement to arbitrate disputes arising out of Anderson’s
employment relationship constitutes adequate consideration. See Energy Homes, Div. of S. Energy Homes, Inc. v.
Peay, 406 S.W.3d 828, 835 (Ky. 2013)(“an arbitration clause requiring both parties to submit equally to arbitration
constitutes adequate consideration.”)(quoting Kruse v. AFLAC Intern., Inc., 458 F. Supp. 2d 375, 385 (E.D. Ky.
2006)).

                                                          5
 Case 3:20-cv-00005-CRS Document 18 Filed 07/14/20 Page 6 of 8 PageID #: 262




561 U.S. at 72 (“leaving any challenge to the validity of the Agreement as a whole for the

arbitrator”).

        Plaintiff also argues his claims are excluded by the Arbitration Agreement’s own terms:

        Section C (9) of the agreement that excludes claims older than the statute of
        limitations applicable to such claims. The statute of limitations in Kentucky for this
        type of claim is one-year. Therefore, pursuant to the Charter Arbitration
        Agreement, arbitration is not applicable to this case.

DN 15 at 3. Plaintiff’s argument is without merit. Should the arbitrator determine that the

Agreement is valid, the Agreement delegates to the arbitrator “the determination of interpretation,

applicability, [and] enforceability” of its terms. DN 15 at 2. Therefore, the parties have delegated

to the arbitrator the authority to determine whether Plaintiff’s claims fall within the scope of the

Arbitration Agreement. See W.R. Grace & Co. v. Local Union 759, Int'l Union of United Rubber,

461 U.S. 757, 765 (1983) (finding that “the scope of the arbitrator's authority is itself a question

of contract interpretation that the parties have delegated to the arbitrator.”).

        Having determined that Plaintiff’s objections are not properly before this Court, the Court

must now determine whether the instant action should be dismissed entirely or stayed pending

arbitration. Plaintiff argues that the “Federal Arbitration Act requires the lawsuit to be stayed

pending arbitration.” DN 15 at 2. To support his position, Plaintiff points to cases from the First,

Eighth, Ninth, and Tenth Circuits. DN 15 at 4. Plaintiff’s argument is without merit. The Sixth

Circuit, by whose precedent this Court is bound, has repeatedly upheld the dismissal of “litigation

in which all claims are referred to arbitration.” Hensel v. Cargill, Inc., 198 F.3d 245, at *4 (6th

Cir. 1999) (table); see Ozormoor v. T-Mobile USA, Inc., 354 F. App’x 972, 975 (6th Cir. 2009)

(upholding dismissal of case where all claims were referred to arbitration); Arnold v. Arnold Corp.,

920 F.2d 1269, 1275 (6th Cir. 1990) (same). As this Court will refer all Plaintiff’s claims to

arbitration, dismissal is appropriate.


                                                   6
 Case 3:20-cv-00005-CRS Document 18 Filed 07/14/20 Page 7 of 8 PageID #: 263




       Finally, Plaintiff argues “This case should not be dismissed on the ground the Plaintiff’s

theories of recovery have a one-year statute of limitations and the end result of a dismissal would

be a dismissal of the entire case.” DN 15 at 1. While Plaintiff’s statement may be true, this provides

no basis for the Court to undermine the parties’ intent as demonstrated through the Arbitration

Agreement. Anderson and Charter intended to mutually bind themselves to arbitrate disputes

arising out of Anderson’s employment. The Arbitration Agreement states that “[i]f an individual

or entity files a claim beyond [the statute of limitations], the claim will not be covered by Solution

Channel and the claimant will be notified that the claim has been closed.” DN 5-2 at 36. Despite

such language, Plaintiff chose to file the instant lawsuit instead of bringing his claim through

Solution Channel. Plaintiff cannot now use his intentional breach as a basis for the Court to decline

enforcement of the parties’ Agreement. To do so would render the binding power of the Arbitration

Agreement void because any party seeking to circumvent it could do so by filing a lawsuit shortly

before the expiration of the statute of limitations. Thus, Plaintiff’s argument provides no bar to

the dismissal of this action.

       In its reply, Charter requests attorney’s fees and costs associated with the instant action.

DN 17 at 11. Attorney fees are ordinarily only awarded to the prevailing party if authorized by

“specific and explicit provisions,” Alyeska Pipeline Serv. Co. v. Wilderness Soc'y, 421 U.S. 240,

260 (1975), or where parties maintain “a meritless claim or defense…in bad faith.” Shimman v.

Int'l Union of Operating Eng'rs, Local 18, 744 F.2d 1226, 1230 (6th Cir. 1984). The FAA does

not contain any provisions providing attorney fees to prevailing parties. Menke v. Monchecourt,

17 F.3d 1007, 1009 (7th Cir. 1994). Therefore, the award of attorney’s fees and costs is only

appropriate if Anderson has maintained his claims and defenses in bad faith.

       The Court adopts the following analysis by the Western District of Michigan:



                                                  7
 Case 3:20-cv-00005-CRS Document 18 Filed 07/14/20 Page 8 of 8 PageID #: 264




       The Court understands Defendant's frustration for being forced to file a Motion to
       Dismiss or Compel Arbitration given that Plaintiff--on his own free will--entered
       into the arbitration agreement with Defendant. Plaintiff's refusal to arbitrate his
       claims teeters on the brink of frivolousness and wastes not only the time of defense
       counsel, but also valuable judicial resources. Plaintiff has thrown into the
       hodgepodge almost every argument known to the Court for invalidation of an
       arbitration agreement. To reasonable attorneys, it should have been obvious most
       of these arguments presented no tenable issue. Nevertheless, attorney fees are not
       advisable in this instance. Therefore, Defendant's request for attorney fees and costs
       will be denied. This holding does not seek to prevent Defendant from recovering
       attorney fees in arbitration, if such fees are available.

Moore v. Ferrellgas, 533 F. Supp. 2d 740, 752–53 (W.D. Mich. 2008). While Plaintiff’s counsel

should have known that bringing the instant action outside of arbitration would be fruitless,

particularly in light of the notice sent from Defendant’s counsel stating as much on December 17,

2019, the Court does not find that Plaintiff’s actions rise to the level of “bad faith.” DN 5-3 at 1.

Accordingly, Charter’s request for attorney’s fees and costs will be denied.

                                          IV. Conclusion

       For the reasons stated above, the Court will grant Defendant’s motion to dismiss and

compel arbitration. DN 5. A separate order will be entered this date in accordance with this

memorandum opinion.


                       July 13, 2020




                                                      Char
                                                         lesR.Si
                                                               mpsonI
                                                                    II,Seni
                                                                          orJudge
                                                         Unit
                                                            edStat
                                                                 esDi
                                                                    str
                                                                      ictCour
                                                                            t




                                                 8
